Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 12/9/2020 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6. 	Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2004/0232552) in view of Lee et al. (US 2004/0056359).
 	With respect to Claim 1, Wang discloses a semiconductor substrate as described in paragraphs 10 and 31.  A first via located at barrier layer 11 provided on the semiconductor substrate. A first metal wiring 22 (i.e. metal film) provided on the first via. A second via 36, 38 provided on the first metal wiring 22.  A second metal wiring (i.e. the wiring to the left of both air gaps 28) spaced apart from the first metal wiring (i.e. directly above the first via and to the right of air gap 28 which is to the right of air gap 28) (see paragraphs 37-44; Figs. 3-9).  Wang fails to disclose a first side of the first metal wiring 202b and a first side surface of the second via are aligned along a first direction.  However, Lee discloses a first side surface (i.e. the left portion) of the first metal wiring 202b and a first side surface (i.e. the left side of the narrow portion) of the second via 312 are aligned along a first direction (see Figs. 3 and 3A).  Thus, Wang and Lee have substantially the same environment of a plurality of gaps between first and second wiring layer mounted on a substrate.  Therefore, one skilled in the art before the effective filing dated of the claimed invention would readily recognize incorporating a first metal wiring having a side wall aligned with the side wall of the second via of Wang, since the alignment would facilitate in the electrical connection between the second via and the first wiring while preventing opening of the voids in the dielectric layer as taught by Lee.

 	With respect to Claim 4, Lee discloses the barrier metal is provided on a second side surface of the second via (see Figs. 2E and 3).
 	With respect to Claim 5, Wang discloses the first via, the first metal wiring, and the second via include an identical metal material (i.e. Cu) (see paragraphs 22 and 35).
 	With respect to Claim 7, Wang discloses one or more other metal wirings 42 the one or more metal wirings and the first metal wiring spaced from each other at an equal interval in the second direction (see Fig. 9).
7. 	Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2004/0232552) and Lee et al. (US 2004/0056359) as applied to claim 1 above, and further in view of Ueda et al. (US 6,545,361).
 	With respect to Claim 6, Wang-Lee discloses the claimed invention except for a second side surface of the first metal wiring and a second side surface of the second via are aligned along the first direction.  Ueda discloses a second side surface of the first metal wiring 113A and a second side surface of the second via 115 are aligned along the first direction.  Thus, Wang-Lee and Ueda discloses the claimed invention of a plurality of gaps between first and second wiring layer mounted on a substrate.  Therefore, one skilled in the art before the effective filing dated of the claimed invention would readily recognize incorporating aligning the second sides surfaces of the first metal wiring and the second via of Wang-Lee, since aligning of the second sides surfaces would reduce the manufacturing steps to create a multilevel interconnection structure above a substrate as taught by Ueda.

   	With respect to Claim 11, Ueda discloses forming an insulating layer 104 over the etched metal film 113A to form a metal wiring between the first and second spaces 118 (see Figs.1E-1G).
8. 	Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2004/0232552) and Lee et al. (US 2004/0056359) as applied to claim 1 above, and further in view of Yu et al. (US 2017/0236746).
 	With respect to Claims 8 and 13, Wang-Lee fail disclose the first via is electrically connected to a memory element film 86 penetrating a stacked body in which an electrode layer and an insulating layer are alternately stacked on the semiconductor substrate.  However, Yu discloses the first via (i.e. located at 93, 96, 97, 98 are electrically connected to a memory element film penetrating a stacked body in which an electrode layer 146, 246 and an insulating layer 132, 232 are alternately stacked on the 
 	With respect to Claim 9, Yu discloses the first via 93 electrically connected to a transistor formed on the semiconductor substrate (see Fig. 25).

Allowable Subject Matter
9.    Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a second metal wiring spaced apart from the first metal wiring by an air gap in claim 12.
	An upper surface of the first via includes a notch in claim 12.	
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.


Conclusion
116.  	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.






AC/February 18, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897